Opinion filed May 20, 2010




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00105-CV
                                         __________

                   CEDRIC DEWAYNE LESTER, JR., Appellant

                                                V.

                    BOBBIE JO MARTINEZ-LESTER, Appellee



                          On Appeal from the County Court at Law

                                       Smith County, Texas

                               Trial Court Cause No. 10-0592-E


                             MEMORANDUM                 OPINION
       This is an appeal from an order dismissing a pro se petition for divorce for want of
jurisdiction. We dismiss the appeal.
       The trial court signed the order on March 3, 2010. A motion for new trial was not filed.
In order to timely perfect an appeal, the notice of appeal was due to be filed on or before April 2,
2010. TEX. R. APP. P. 26.1. Appellant filed his notice of appeal on April 5, 2010.
       When the clerk’s record was received in this court, the clerk wrote the parties informing
them that it appeared that the notice of appeal was untimely and that a motion for extension of
time had not been filed in compliance with TEX. R. APP. P. 26.3. Appellant was directed to
respond. There has been no response to our letter of April 26, 2010.
       Absent a timely notice of appeal, a timely motion to extend time, or the proper showing
of compliance with the good faith requirement of Verburgt v. Dorner, 959 S.W.2d 615 (Tex.
1997), the appellate jurisdiction of this court is not invoked. Appellant has not met any of these
requirements. Therefore, this appeal is dismissed for want of jurisdiction.




                                                            PER CURIAM


May 20, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2